Title: From Thomas Jefferson to C. W. F. Dumas, 24 March 1793
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Philadelphia Mar. 24. 1793.

I have to acknolege the receipt of your favors of Sep. 20. Nov. 13. and Jan. 9. I shall hope your continuance to send us the Leyden gazette as usual, but all the other gazettes which you have hitherto usually sent, may be discontinued. The scene in Europe is becoming very interesting. Amidst the confusions of a general war which seem to be threatening that quarter of the globe, we hope to be permitted to preserve the line of neutrality. We wish not to meddle with the internal affairs of any country, nor with the general affairs of Europe. Peace with all nations, and the rights which that gives us with respect to all nations, are our objects. It will be necessary for all our public Agents to exert themselves with vigilance for securing to our vessels all the rights of neutrality, and for preventing the vessels of other nations from usurping our flag. This usurpation tends to commit us with the belligerent powers, to draw on those vessels truly ours, rigorous visitations to distinguish them from the counterfeits, and to take business from us. I recommend these objects to you. I have done the same to Mr. Greenleaf lately appointed our Consul at Amsterdam. Be so good as to remember to send your account immediately after the 30th. of June. I forward for you to Mr. Pinckney a copy of the laws of the last session of Congress: and am with very sincere esteem Dear Sir, your most obedt. humble servt.

Th: Jefferson

